DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on July 25, 2022 are entered into the file. Currently, claims 1, 3 and 15 are amended; claims 2, 8-14 and 16 are cancelled; claims 21-24 are new; resulting in claims 1, 3-7, 15 and 17-24 pending for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation in the claims reciting “wherein the specialized pieces would be mobile” is indefinite. It is not clear what is meant by “mobile” with respect to the specialized pieces and the specification does not clarify what is meant by this limitation with respect to the structure of the specialized pieces.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 15, 17, 19, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenfeld (US 2003/0178129).
Regarding claims 1, 3, 5, 7, 15, 17 and 19, Rosenfeld teaches a method of adapting a paint transfer image to a mural on a surface, wherein a surface is painted and paint overlays or dry transfers (specialized pieces) are applied thereon to complete the desired imagery ([0006-0008, 0012-0015, 0021-0026]). The paint overlays or dry transfers (specialized pieces) are preprinted and intended to be used with paint of a particular color and/or texture that is applied to the intended surface ([0012-0015]).  Figure 6A-C will be referenced and is reproduced below, wherein the figures represent a train theme for the desired imagery. 

    PNG
    media_image1.png
    538
    513
    media_image1.png
    Greyscale

Figure 6A illustrates a wall (600) that is painted white (640) and includes painted objects of an orange rectangle (610), a pink square (620), a blue rectangle (630), and a painted blue bar (650), wherein these painted objects (art composition) will be augmented with various paint transfers or dry transfers (specialized pieces) shown in Figure 6B to form  a final image as shown in Figure 6C ([0021-0026]). The paint transfers or dry transfers (specialized pieces) include parts of a train engine (incomplete illustrations) that will be combined with the orange rectangle to form a train engine in the final image ([0021-0026]). 
The limitation reciting “for enhancing an art composition” in claims 1 and 15 are considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. The transfer taught by Rosenfeld is capable of performing in the manner claimed. 
Regarding claims 21 and 23,  Rosenfeld teaches a method of adapting a paint transfer image to a mural on a surface, wherein a surface is painted and paint overlays or dry transfers (specialized pieces) are applied thereon to complete the desired imagery ([0006-0008, 0012-0015, 0021-0026]). The paint overlays or dry transfers (specialized pieces) are preprinted and intended to be used with paint of a particular color and/or texture that is applied to the intended surface ([0012-0015]).  Figure 6A-C will be referenced and is reproduced below, wherein the figures represent a train theme for the desired imagery. 

    PNG
    media_image1.png
    538
    513
    media_image1.png
    Greyscale

Figure 6A illustrates a wall (600) that is painted white (640) and includes painted objects of an orange rectangle (610), a pink square (620), a blue rectangle (630), and a painted blue bar (650), wherein these painted objects (art composition) will be augmented with various paint transfers or dry transfers (specialized pieces) shown in Figure 6B to form  a final image as shown in Figure 6C ([0021-0026]). The paint transfers or dry transfers (specialized pieces) include parts of a train engine (incomplete illustrations) that will be combined with the orange rectangle to form a train engine in the final image ([0021-0026]). 
The limitation reciting “for encouraging the developmental disable to draw” and “where the incomplete specialized pieces enhance an art composition and promotes completion of the illustration of the specialized pieces” are considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. The transfer taught by Rosenfeld is capable of performing in the manner claimed. 


Claims 15, 17, 19, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGeehan-Hatch (US 5,523,129).
Regarding claims 15, 17 and 19, McGeehan-Hatch teaches removable scene-scapes for decorating the walls of children’s rooms, wherein a multilayer imitated window scenery is adhered to the wall (col. 2 Ln. 65-col. 4 Ln. 65, col. 5 Ln. 63-col. 6 Ln. 45, col. 7 Ln. 15-col. 10 Ln. 25). The removable scene-scapes are comprised of a large background scene scape (12; art composition) printed on the front side with a background scene that is unique for each scenery set, the back side is provided with a pressure sensitive adhesive for removably affixing the large background scenescape to the interior wall of a room, wherein the pressure sensitive adhesive allows for the large background scene-scape to be pressed-on to the wall or peeled off when desired (Figure 1-3, col. 6 Ln. 3-15).
The removable scene-scapes further comprise one or more pieces of large foreground scene-scapes (14; specialized pieces) comprising an outline of a particular foreground scene on the front side and the back side is provided with a pressure sensitive adhesive for removably affixing the foreground scenescape to the background scene-scape, wherein the pressure sensitive adhesive allows for the foreground scene-scape to be pressed-on to the background scene-scape or peeled off when desired (Figure 1-3, col. 6 Ln. 15-30). The removable scene-scapes additionally comprise one or more pieces of small foreground scene-scapes (16; specialized pieces) that are printed on the front surface with a particular object for the overall scene, such as a knight on a horse and the back side is provided with a pressure sensitive adhesive for removably affixing the small foreground scene-scapes to the large background scenescape, wherein the pressure sensitive adhesive allows for the small foreground scene-scapes to be pressed-on to the large background scene-scape or peeled off when desired (Figure 1-3, col. 6 Ln. 30-45).
The limitation reciting “for enhancing an art composition” in claim 15 is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. The removable scene-scapes taught by McGeehan-Hatch is capable of performing in the manner claimed. 
Regarding claim 21 and 23, McGeehan-Hatch teaches removable scene-scapes for decorating the walls of children’s rooms, wherein a multilayer imitated window scenery is adhered to the wall (col. 2 Ln. 65-col. 4 Ln. 65, col. 5 Ln. 63-col. 6 Ln. 45, col. 7 Ln. 15-col. 10 Ln. 25). The removable scene-scapes are comprised of a large background scene scape (12; art composition) printed on the front side with a background scene that is unique for each scenery set, the back side is provided with a pressure sensitive adhesive for removably affixing the large background scenescape to the interior wall of a room, wherein the pressure sensitive adhesive allows for the large background scene-scape to be pressed-on to the wall or peeled off when desired (Figure 1-3, col. 6 Ln. 3-15).
The removable scene-scapes further comprise one or more pieces of large foreground scene-scapes (14; specialized pieces) comprising an outline of a particular foreground scene on the front side and the back side is provided with a pressure sensitive adhesive for removably affixing the foreground scenescape to the background scene-scape, wherein the pressure sensitive adhesive allows for the foreground scene-scape to be pressed-on to the background scene-scape or peeled off when desired (Figure 1-3, col. 6 Ln. 15-30). The removable scene-scapes additionally comprise one or more pieces of small foreground scene-scapes (16; specialized pieces) that are printed on the front surface with a particular object for the overall scene, such as a knight on a horse and the back side is provided with a pressure sensitive adhesive for removably affixing the small foreground scene-scapes to the large background scenescape, wherein the pressure sensitive adhesive allows for the small foreground scene-scapes to be pressed-on to the large background scene-scape or peeled off when desired (Figure 1-3, col. 6 Ln. 30-45).
The limitation reciting “for encouraging the developmental disable to draw” and “where the incomplete specialized pieces enhance an art composition and promotes completion of the illustration of the specialized pieces” are considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. The removable scene-scapes taught by McGeehan-Hatch are capable of performing in the manner claimed. 


Claims 1, 3, 5-7, 15, 17, 19, 20, 21, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melissa and Doug Puffy Sticker Play Set: Princess (Puffy Stickers Play Set: Princess (melissaanddoug.com) via Internet Wayback Machine Puffy Stickers Play Set: Princess (archive.org), July 3, 2017; hereafter referred to as “Princess”).
Regarding claims 1, 3, 5, 6, 7, 15, 17, 19 and 20, Princess teaches a puffy reusable sticker play set comprising reusable stickers (specialized pieces) and a fold and go play scene including four palace scenes (art composition) to fill in as desired. The reusable stickers (specialized pieces) can be layered on the double-sided background board to fill four royal settings with styled princess, outfitted in mix and match ball gowns, jewelry, scepters, shoes and crowns. 
An image of the puffy reusable sticker play set is reproduced below for reference.

    PNG
    media_image2.png
    543
    414
    media_image2.png
    Greyscale

The reusable stickers (specialized pieces) of the puffy reusable sticker play set include reusable stickers (specialized pieces) include images of princess (incomplete illustrations) and reusable stickers (specialized pieces) including various outfits and accessories (complete illustrations) used to style the princess to complete as desired. 
The limitation reciting “for enhancing an art composition” in claims 1 and 15 are considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. The puffy reusable sticker play set taught by Princess is capable of performing in the manner claimed. 
Regarding claims 21, 23 and 24, Princess teaches a puffy reusable sticker play set comprising reusable stickers (specialized pieces) and a fold and go play scene including four palace (art composition) scenes to fill in as desired. The reusable stickers (specialized pieces) can be layered on the double-sided background board (art composition) to fill four royal settings with styled princess, outfitted in mix and match ball gowns, jewelry, scepters, shoes and crowns. 
An image of the puffy reusable sticker play set is reproduced below for reference.

    PNG
    media_image2.png
    543
    414
    media_image2.png
    Greyscale

The reusable stickers (specialized pieces) of the puffy reusable sticker play set include reusable stickers (specialized pieces) include images of princess (incomplete illustrations) and reusable stickers (specialized pieces) including various outfits and accessories used to style the princess to complete as desired. 
The limitation reciting “for encouraging the developmental disable to draw” and “where the incomplete specialized pieces enhance an art composition and promotes completion of the illustration of the specialized pieces” are considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. The puffy reusable sticker play set taught by Princess is capable of performing in the manner claimed. 

Claims 1, 3, 5, 6, 7, 15, 17, 19, 20, 21, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melissa and Doug Reusable Sticker Pad-Habitats (http://www.melissaanddoug.com/reusable-sticker-pad---habitats/4196.html via Internet Wayback Machine, http://web.archive.org/web/20170205233900/http:/www.melissaanddoug.com/reusable-sticker-pad---habitats/4196.html; February 5, 2017; hereafter referred to as “Habitats”).
Regarding claims 1, 3, 5, 6, 7, 15, 17, 19 and 20,  Habitats teaches a reusable sticker pad comprising five difference scenes (art compositions) and over 150 reusable stickers. The reusable stickers (specialized pieces) are peel and stick vinyl stickers that can be lifted off and repositioned again and again to create different scenes in the interactive sticker book. An image of the reusable sticker pad is reproduced below.

    PNG
    media_image3.png
    407
    514
    media_image3.png
    Greyscale

The reusable stickers (specialized pieces) are comprised of various elements from a scene, including animals, people,  and vegetation, as well as elements such as wagons that can be layered with other stickers including roosters or hens (i.e. incomplete illustrations) as shown in the farm scene image reproduced below. 

    PNG
    media_image4.png
    375
    351
    media_image4.png
    Greyscale


The limitation reciting “for enhancing an art composition” in claims 1 and 15 are considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. The reusable sticker pad taught by Habitat is capable of performing in the manner claimed. 
Regarding claims 21, 23 and 24, Habitats teaches a reusable sticker pad comprising five difference scenes (art compositions) and over 150 reusable stickers. The reusable stickers (specialized pieces) are peel and stick vinyl stickers that can be lifted off and repositioned again and again to create different scenes in the interactive sticker book. An image of the reusable sticker pad is reproduced below.

    PNG
    media_image3.png
    407
    514
    media_image3.png
    Greyscale


The reusable stickers (specialized pieces) are comprised of various elements from a scene, including animals, people,  and vegetation, as well as elements such as wagons that can be layered with other stickers including roosters or hens (i.e. incomplete illustrations) as shown in the farm scene image reproduced below. 

    PNG
    media_image4.png
    375
    351
    media_image4.png
    Greyscale


The limitation reciting “for encouraging the developmental disable to draw” and “where the incomplete specialized pieces enhance an art composition and promotes completion of the illustration of the specialized pieces” are considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. The reusable sticker pad taught by Habitat is capable of performing in the manner claimed. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6, 18, 20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenfeld (US 2003/0178128) in view of Canales (US 2009/0291273).
Regarding claims 4, 6, 18, 20, 22 and 24, Rosenfeld teaches all the limitations of claims 1, 15 and 21 above, however, the reference does not expressly teach that the paint overlays or dry transfers (specialized pieces) are clear cling vinyl sheets or are reusable. 
Canales teaches removable border ornamentation (specialized pieces) for dinner ware and the like, wherein removable pieces are comprised of static cling plastic vinyl film typically in clear transparent or white translucent form provided in sheets on a backing, wherein the static cling plastic vinyl film is imprinted with any suitable ink imprint such as holiday themes, seasonal themes, cartoon characters, symbols, shapes, educational features, photographs, amusing features, etc. and in any suitable size and color (Figure 1, 2, [0018-0026]). The removable border ornamentation (specialized pieces) gives the consumer the ability to be creative and change out the decorations on the dinner wear to align with holidays, season or desired décor throughout the year([0018-0026]). 
As both Rosenfeld and Canales teach removable appliques used for ornamentation, it would have been obvious to one of ordinary skill in the art to modify the paint overlays or dry transfers (specialized pieces) of Rosenfeld to be reusable clear cling vinyl sheets as taught by Canales to allow for easy application and removal. 

Claims 18, 20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over McGeehan-Hatch (US 5,523,129) in view of Canales (US 2009/0291273).
Regarding claims 18, 20, 22 and 24, McGeehan-Hatch teaches all the limitations of claims 15 and 21 above, however, the reference does not expressly teach that the large and small foreground scene-scapes (16; specialized pieces) are clear cling vinyl sheets or are reusable. 
Canales teaches removable border ornamentation (specialized pieces) for dinner ware and the like, wherein removable pieces are comprised of static cling plastic vinyl film typically in clear transparent or white translucent form provided in sheets on a backing, wherein the static cling plastic vinyl film is imprinted with any suitable ink imprint such as holiday themes, seasonal themes, cartoon characters, symbols, shapes, educational features, photographs, amusing features, etc. and in any suitable size and color (Figure 1, 2, [0018-0026]). The removable border ornamentation (specialized pieces) gives the consumer the ability to be creative and change out the decorations on the dinner wear to align with holidays, season or desired décor throughout the year([0018-0026]). 
As both McGeehan-Hatch and Canales teach removable appliques used for ornamentation, it would have been obvious to one of ordinary skill in the art to modify the large and small foreground scene-scapes (16; specialized pieces)  of McGeehan-Hatch to be reusable clear cling vinyl sheets as taught by Canales to allow for easy application and removal. 

Claims 4, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Melissa and Doug Reusable Sticker Pad-Habitats (http://www.melissaanddoug.com/reusable-sticker-pad---habitats/4196.html via Internet Wayback Machine, http://web.archive.org/web/20170205233900/http:/www.melissaanddoug.com/reusable-sticker-pad---habitats/4196.html; February 5, 2017; hereafter referred to as “Habitats”) in view of Canales (US 2009/0291273).
Regarding claims 4, 18  and 22, Habitats teaches all the limitations of claims 1, 15 and 21 above. While the reference teaches that the reusable stickers (specialized pieces) are easy to peel vinyl stickers, it does not expressly teach that they are transparent. 
Canales teaches removable border ornamentation (specialized pieces) for dinner ware and the like, wherein removable pieces are comprised of static cling plastic vinyl film typically in clear transparent or white translucent form provided in sheets on a backing, wherein the static cling plastic vinyl film is imprinted with any suitable ink imprint such as holiday themes, seasonal themes, cartoon characters, symbols, shapes, educational features, photographs, amusing features, etc. and in any suitable size and color (Figure 1, 2, [0018-0026]). The removable border ornamentation (specialized pieces) gives the consumer the ability to be creative and change out the decorations on the dinner wear to align with holidays, season or desired décor throughout the year([0018-0026]). 
As both Habitat and Canales teach removable appliques used for ornamentation, it would have been obvious to one of ordinary skill in the art to modify the reusable stickers (specialized pieces) comprised of easy to peel vinyl taught by Habitat to be clear cling vinyl sheets as taught by Canales based on the desired visual effects of the resultant scene, and how much of the underlying scene is desired to show through the reusable stickers (specialized pieces). 




Claims 4, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Melissa and Doug Puffy Sticker Play Set: Princess (Puffy Stickers Play Set: Princess (melissaanddoug.com) via Internet Wayback Machine Puffy Stickers Play Set: Princess (archive.org), July 3, 2017; hereafter referred to as “Princess”) in view of Canales (US 2009/0291273).
Regarding claims 4, 18 and 22, Princess teaches all the limitations of claims 1, 15 and 21 above, however, the reference does not expressly teach that the reusable stickers (specialized pieces) are clear cling vinyl sheets. 
Canales teaches removable border ornamentation (specialized pieces) for dinner ware and the like, wherein removable pieces are comprised of static cling plastic vinyl film typically in clear transparent or white translucent form provided in sheets on a backing, wherein the static cling plastic vinyl film is imprinted with any suitable ink imprint such as holiday themes, seasonal themes, cartoon characters, symbols, shapes, educational features, photographs, amusing features, etc. and in any suitable size and color (Figure 1, 2, [0018-0026]). The removable border ornamentation (specialized pieces) gives the consumer the ability to be creative and change out the decorations on the dinner wear to align with holidays, season or desired décor throughout the year([0018-0026]). 
As both Princess and Canales teach removable appliques used for ornamentation, it would have been obvious to one of ordinary skill in the art to modify the reusable stickers (specialized pieces) comprised of easy to peel vinyl taught by Princess to be clear cling vinyl sheets as taught by Canales based on the desired visual effects of the resultant scene, and how much of the underlying scene is desired to show through the reusable stickers (specialized pieces) as well as for easy application and removal. 

Response to Arguments
Response-Specification
The previous objection to the specification regarding page 7 is overcome by the Applicants amendments to the specification in the response filed July 25, 2022, wherein the second full paragraph was amended to refer to claim 8. 

Response-Claim Rejections - 35 USC § 112
The previous rejection of claims 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is overcome by Applicant cancellation of the claim in the response filed July 25, 2022.

Response-Claim Rejections - 35 USC § 102 and 103
The Applicant argues on page 5 of the response that the additional elements added to the base claims in the response filed July 25, 2022 addresses the 102 rejections. This argument is not persuasive. 
Independent claim 1 is amended to incorporate the limitations of dependent claim 2, wherein claim 2 was rejected in the previous office action under 35 USC § 102 as being anticipated by Rosenfeld, Princess and Habitats. These rejections are maintained. 
Independent claim 15 was amended to recite “an art composition”, however, such a feature is taught by the painted surface of Rosenfeld; the background scene of McGeehan-Hatch; the palace scene of Princess; and five different scenes of Habitat as detailed in the rejections above. 
Newly added independent claim 21 recites a similar process as described by claim 15, having an art composition with specialized pieces. These features are taught by Rosenfeld, McGeehan-Hatch, Princess and Habitats references are applied in the rejections above. The limitation reciting “for encouraging the developmental disable to draw” and “where the incomplete specialized pieces enhance an art composition and promotes completion of the illustration of the specialized pieces” are considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. The prior art references are all capable of performing in the manner claimed. 
The Applicant argues on page 6 of the response that the prior art nor any additional searching done by the Applicant have disclosed the current invention of having the specialized pieces represent incomplete illustrations. This argument is not persuasive for the same reasons expressed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785